Shaw, C. J.
We have already had occasion to decide, on the present circuit, (Sabine v. Strong, 6 Met. 270,) that the appeal to this court, from commissioners of insolvency, on a demand over $300, is not taken away by St. 1840, c. 87, and that the court of common pleas has no jurisdiction of such case; and we are of opinion, for the reasons there given, that this case is precisely within the principle of that decision. But as this depended upon the construction of a new statute of great practical importance, of which, when this appeal was dismissed, there had been no judicial construction, we are of opinion that eave to enter the appeal ought now to be given.
Petition granted.